                                                   Clear Form
DOCUMENTS UNDERCase 3:19-cr-00372-EMC Document
                 SEAL                                                 7 Filed 10/10/19
                                                                           TOTAL  TIME (mPage
                                                                                         ins): 1 10
                                                                                                 of minutes
                                                                                                    1
M AGISTRATE JUDGE               DEPUTY CLERK                                        REPORTER/FTR
M INUTE ORDER                  Ada Means                                            11:35-11:45
MAGISTRATE JUDGE                DATE                                                NEW CASE          CASE NUMBER
Jacqueline Scott Corley                  October 10, 2019                                             CR19-0372 EMC
                                                    APPEARANCES
DEFENDANT                                 AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.     RET.
Anthony Tyler Nashatka                              N           P      Jason Leiderman                     APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT             COUNSEL APPT'D
Cynthia Frey                             Not required                              SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                   DEF ELIGIBLE FOR          PARTIAL PAYMENT
                            Carolyn Truong                              APPT'D COUNSEL            OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
      7 mins                                                                                                  TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT              BOND HEARING              IA REV PROB. or           OTHER
      1 mim                    2 mins                                               or S/R
       DETENTION HRG             ID / REMOV HRG           CHANGE PLEA               PROB. REVOC.              ATTY APPT
                                                                                                              HEARING
                                                   INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED                 TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED                 W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                       RELEASE
      RELEASED            ISSUED                   AMT OF SECURITY             SPECIAL NOTES             PASSPORT
      ON O/R              APPEARANCE BOND          $                                                     SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                          REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED              RELEASED      DETENTION HEARING           REMANDED
      FOR             SERVICES                                                    AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
    CONSENT                    NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                        FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                    STATUS RE:
November 13, 2019                HEARING                   HEARING                 CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY             CHANGE OF               STATUS
                                 AFFIDAVIT                 HEARING                 PLEA
2:30 p.m.                                                  _____________
BEFORE HON.                      DETENTION                 ARRAIGNMENT              MOTIONS                JUDGMENT &
                                 HEARING                                                                   SENTENCING
EMC
       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /              PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL                 CONFERENCE              HEARING
                                 3161                      HEARING
                                                ADDITIONAL PROCEEDINGS
The Court adopted the release conditions imposed by SDNY. Defendant may travel to the Central District of CA for the
purposes of legal appointments with his counsel.
CC: JSC & EMC
                                                                                          DOCUMENT NUMBER:
